


 

DILWORTH PAXSON LLP

LAW OFFICES




February 28,2007




Cord Blood America, Inc.

9000 Sunset Boulevard, Suite 400

Los Angeles, CA 90069




RE: Existing Samples Purchase Agreement




Ladies and Gentlemen:




We have acted as special counsel for CorCell, Inc., a Delaware corporation (the
"Company"), in connection with the preparation, execution and delivery of the
Existing Samples Purchase Agreement, dated as of October 12, 2006, as amended by
the Amendment and Modification to the Existing Samples Purchase Agreement, dated
as of February 28, 2007 (collectively, the "Agreement"), between the Company and
Cord Blood America, Inc., a Florida corporation (the "Buyer"), and certain other
agreements, instruments and documents relating thereto.




We are delivering this opinion letter to you pursuant to Section 10 (g) of the
Agreement. Unless otherwise defined herein, capitalized terms shall have the
respective meanings set forth in the Agreement.




As such counsel, we have examined originals or copies, certified to our
satisfaction, of the following documents:




(i) an executed copy of the Agreement;




(ii) the Certificate of Amendment of Certificate of Incorporation of the
Company, as certified by the Secretary of the Company;




(iii) the Amended and Restated Bylaws of the Company, as certified by the
Secretary of the Company;




(iv) the resolutions of the Board of Directors of the Company relating to the
Agreement, as certified by the Secretary of the Company;




(v) a good standing certificate of the Company, dated February 26, 2007, issued
by the Secretary ofthe State ofDelaware (the "Good Standing Certificate");




 (vi) good standing certificates (or written advice from CT Corporation in lieu
of a good standing certificate) of the Company issued by the Secretaries of
State of New Jersey and the Commonwealth of Pennsylvania, where the Company is
qualified to do business as a foreign corporation (the "Company Qualification
Certificates");




(vii) a certificate of an officer of the Company as to certain factual matters
relevant to this opinion (the "Officer's Certificate"); and




(viii) such other documents, records and certificates as we have deemed
necessary or appropriate as a basis for the opinions expressed below.

In rendering this opinion, we have assumed the genuineness of all signatures
(other than those of representatives of the Company), the authenticity of all
documents submitted to us as originals and the conformity with the original
documents of all documents submitted to us as copies. We also have assumed that
all natural persons, including each representative of the Company, who signed
the Agreement had sufficient legal capacity to do so. We have further assumed
that there has not been any mutual mistake of fact, fraud, duress or undue
influence in connection with this transaction that could affect the validity or
enforceability of the Agreement.




In rendering this opinion, we have also assumed that the Agreement has been duly
authorized, executed and delivered by each party thereto (other than the
Company) and that the Agreement is binding and enforceable against each such
party in accordance with its terms.

In rendering this opinion, we also have assumed that the terms and conditions of
the Agreement as reflected in the Agreement have not been amended, modified or
supplemented, directly or indirectly, by any other agreement or understanding of
the parties or the waiver of any of the material provisions of the Agreement.




As to questions of fact material to the opinions expressed herein, we have
relied solely and without investigation upon the Officer's Certificate and
certificates of public officials with respect to the accuracy of the factual
matters contained therein, as well as on the representations of the Company
contained in the Agreement (including the exhibits thereto) and the documents
delivered pursuant thereto.

To the extent that the OpInIOnS contained herein are given to our knowledge,
such knowledge means the conscious awareness of facts, without any investigation
and inquiry, by those attorneys currently with our firm who have provided
substantive representation to the Company in connection with this transaction,
and does not include matters of which such attorneys could be deemed to have
constructive knowledge.




On the basis of and subject to the assumptions, qualifications, exceptions and
limitations set forth herein, we are of the opinion that:




1.

The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware. The Company has the corporate
power and corporate authority to use its properties and carryon its business as
presently conducted, and the Company has the corporate power and corporate
authority to enter into and perform its obligations under the Agreement.




2.

 The Company is qualified a foreign corporation to transact the business in
which It IS engaged and is in good standing as a foreign corporation in the
Commonwealth of Pennsylvania and the State of New Jersey.




3.

 The execution and delivery of the Agreement by the Company and the performance
by the Company of the transactions contemplated therein have been duly and
validly authorized by the Board of Directors of the Company and all necessary
corporate action on behalf of the Company and its shareholders has been taken to
approve the Agreement and the transactions contemplated thereby.




4.

 The Agreement constitutes a legal, valid and binding obligation of the Company
enforceable against it in accordance with its terms.




5.

 The execution and delivery of the Agreement by the Company and the performance
by the Company of its obligations thereunder do not (a) contravene the
Certificate of Incorporation or bylaws of the Company, (b) breach or result in a
default under any other agreement, indenture, or other instrument to which the
Company is a party or which it is bound of which we have knowledge, or (c)
result in a violation of any order or decree by which the Company is bound of
which we have knowledge, except in the cases of (b) or (c), where the breach,
default or violation would not have a Material Adverse Effect on the Company.




6.

 Except as set forth in the Agreement or the Disclosure Schedules, no approval
or consent or other action by or filing with any governmental authority is
required under any provision of federal law or the laws of the Commonwealth of
Pennsylvania for the execution and delivery by the Company of the Agreement and
the performance by the Company of its obligations thereunder, or, if required,
the requisite consent or approval has been obtained, the requisite action has
been taken or the requisite filing has been made.

The foregoing opinions are subject to the following qualifications, exceptions
and limitations:




(a)

 Our opinions as to the good standing ofthe Company in the State of Delaware are
based solely on our review of the Good Standing Certificate, and our opinion as
to the qualification of the Company as a foreign corporation in certain states
is based solely on our review of the Company Qualification Certificates.




(b)

 Our opinions are subject to (i) the effect of bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other similar laws affecting
the rights and remedies of creditors generally and (ii) the limitations imposed
by general principles of equity (regardless of whether enforcement is considered
in a proceeding in equity or at law), including without limitation concepts of
materiality, reasonableness, good faith and fair dealing.




(c)

 We express no opinion as to the effectiveness or enforceability of provisions
relating to waivers of notice, waivers of a right to trial by jury, or waivers
of other rights, consent to jurisdiction or service
ofprocess,severability,indemnity,prepaymentfeesorpenalties,choice of law,
confession of judgment, the availability of self-help in any particular event or
circumstance, appointment of an attorney in fact or the grant of any power of
attorney or provisions which release or limit your liability or relate to
cumulative remedies.




(d)

 The opinions in this letter are limited to the matters set forth herein, and no
opinion may be inferred or implied beyond the matters expressly stated in this
letter. The opinions expressed herein must be read in conjunction with the
assumptions, limitations, exceptions and qualifications set forth in this
letter. We assume no obligation to update this opinion to advise you of any
changes in facts or laws subsequent to the date hereof.




(e)

 Our opinion is limited in all respects to the federal laws of the United States
(other than federal securities laws, as to which we express no opinion), and the
laws of the Commonwealth of Pennsylvania and the General Corporation Law of the
State of Delaware, all as in effect as of the date hereof, and we express no
opinion as to the laws of any other jurisdiction.




(f)

 Our opinions set forth herein are based on our consideration of only those
statutes, rules, regulations and judicial decisions that, in our experience, are
normally applicable to or normally relevant in connection with a transaction
ofthe type contemplated by the Agreement




(g)

 We note that the Agreement is governed by the laws of the State of Delaware.
For purposes of our opinions set forth herein, we have assumed, without any
independent investigation, that the laws of the State of Delaware are identical
in all respects to the laws governing contracts of the nature of the Agreement
of the Commonwealth of Pennsylvania.




This opinion letter may be relied upon only by you in connection with the
execution and delivery of the Agreement and the transactions contemplated
thereby. You may not rely upon this opinion letter for any other purpose, and no
other person or entity may rely upon this opinion letter for any purpose without
our prior written consent. This opinion letter may not be referred to, or
described, furnished or quoted to, any other person, firm or entity, without in
each instance our prior written consent.




 

Sincerely,

 

 

/s/ Dilworth Paxson

 

 

Dilworth Paxson

 











--------------------------------------------------------------------------------

OFFICER'S CERTIFICATE OF

CORCELL, INC.




The undersigned, being an Officer of CorCell, Inc., a Delaware corporation (the
"Company"), is executing and delivering this Certificate to Dilworth Paxson LLP
(the "Dilworth Firm") for their reliance in connection with their issuance of an
opinion letter of even date herewith (the "Opinion Letter") to Cord Blood
America, Inc, a Florida corporation (the "Buyer") at the closing of the Existing
Samples Purchase Agreement, dated as of October 12, 2006, as amended by the
Amendment and Modification to the Existing Samples Purchase Agreement, dated as
of February 28, 2007 (collectively, the "Agreement"), between the Company and
the Buyer. Unless otherwise defined herein, all terms used in this Certificate
shall have the meanings assigned thereto in the Agreement.




The undersigned hereby certifies to the Dilworth Firm that:




1.

All of the individuals signing the Agreement on behalf of the Company have
sufficient legal capacity to do so, and all of their signatures are genuine. All
of the documents submitted to the Dilworth Firm as originals are authentic, and
all of the documents submitted to the Dilworth Firm as copies conform to the
originals of such documents.




2.

To the best of my knowledge, there has not been any mutual mistake of fact,
fraud, duress or undue influence in connection with this transaction that could
affect the validity or enforceability ofthe Agreement.




3.

The terms and conditions of the transactions as reflected in the Agreement have
not been amended, modified or supplemented, directly or indirectly, by any other
agreement or understanding of the parties or the waiver of any of the material
provisions of the Agreement.




4.

The execution and delivery by the Company of the Agreement does not, and the
performance by the Company of its obligations thereunder will not (a) breach or
result in a default under any other agreement, indenture, or other instrument to
which the Company is a party or which it is bound, or (b) result in a violation
of any order or decree by which the Company is bound, except where the breach,
default or violation would not have a Material Adverse Effect on the Company.




IN WITNESS WHEREOF, I have executed and delivered this Certificate as of this
28th day of February, 2007.




 

 

/s/ Antonia Lafferty

 

 

Antonia Lafferty

 

 

President and Secretary






